DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.
Claims 1-22 are allowed


Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Pham), alone or in combination fails to teach, wherein each set of the static location-based temperature control algorithms corresponds to a location of the thermostat with respect to the building, and wherein the conditioned air equipment control logic is configured to control operation of the conditioned air equipment using a set of the static location-based temperature control algorithms that corresponds to the location determined by the location determination logic, and wherein controlling operation of the conditioned air equipment comprises modifying filter sampling of the thermostat in accordance with the set of the static location-based temperature control algorithms that corresponds to the location determined by the location determination logic, in combination with other elements of the claim. 



Claims 11 and 18 have similar limitations and have similar reasons of allowance. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119